Per Curiam:

The decree is affirmed. New York Central Securities Co. v. United States, 287 U. S. 12, 25-29; Texas v. United States, 292 U. S. 522, 531; Virginian Ry. v. United States, 272 U. S. 658, 663; Mississippi Valley Barge Co. v. United States, 292 U. S. 282, 286-287; *525Georgia Commission v. United States, 283 U. S. 765, 775; Assigned Car Cases, 274 U. S. 564, 580-581; Seaboard Air Line Ry. Co. v. United States, 254 U. S. 57, 62; Akron, Canton & Youngstown Ry. Co. v. United States, 284 U. S. 575.
Mr. T. D. Gresham, with whom Messrs. Edw. J. White, H. H. Larimore, M. E. Clinton, and Herbert Fitzpatrick were on the brief, for appellants. Mr. Carl McFarland, with whom Solicitor General Biggs, Assistant Attorney General Stephens, and Messrs. Daniel W. Knowlton and Charles H. Weston were on the brief, for the United States and Interstate Commerce Commission, appellees. Mr. Ben C. Dey, with whom Messrs. J. H. Tallichet and John P. Bullington were on the brief, for the Southern Pacific Co., appellee.